EXHIBIT 10.33
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (the “Agreement”) is entered into by
James C. Alling (“Alling”) and Starbucks Corporation (“Starbucks”).
RECITALS
     A. Alling has been employed by Starbucks as president, Starbucks Coffee
International. Alling’s employment at Starbucks will terminate on July 29, 2008
(the “Separation Date”).
     B. Starbucks and Alling enter this Agreement to clarify their respective
rights and responsibilities arising out of the conclusion of Alling’s employment
relationship, including Alling’s reaffirmation of post-separation commitments
arising under the non-competition agreement between Starbucks and Alling (the
“Non-Competition Agreement”) and the confidentiality agreement set forth in
Paragraph 7 (the “Confidentiality Agreement”).
AGREEMENTS
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:
     1. Separation Date and Responsibilities. Alling’s employment with Starbucks
will end on July 29, 2008. Alling thereafter will have no further duties or
responsibilities to Starbucks.
     2. Compensation. Except as may be expressly provided for in this Agreement,
Alling agrees and acknowledges that he is and shall be entitled to no further or
additional compensation of any kind after the Separation Date. If Alling signs
this Agreement and does not revoke it pursuant to Paragraph 18, Starbucks will
pay Alling the equivalent of twelve months of his base salary, payable in a lump
sum within ten days following the revocation period set forth in Paragraph 18,
subject to customary tax and other withholdings.
     Starbucks and Alling agree that these payments are expressly conditioned on
his strict compliance with the terms of this Agreement, the Non-Competition
Agreement and the Confidentiality Agreement. Any violation of any of these
agreements, whether material or not, shall result in (a) a forfeiture by Alling
of any unpaid compensation that might otherwise be owing to Alling pursuant to
this Paragraph 2, and (b) an obligation by Alling to immediately repay to
Starbucks any and all compensation previously paid to Alling by Starbucks
pursuant to this Paragraph 2. Starbucks may, in addition, pursue whatever other
rights or remedies it may have against Alling, including, without limitation,
enforcing this Agreement, the Non-Competition Agreement or the Confidentiality
Agreement, through injunctive relief and/or seeking an award of attorneys fees
and costs.

 



--------------------------------------------------------------------------------



 



     3. Medical Coverage. Starbucks agrees to provide Alling with a lump sum
payment equal to the cost of COBRA continuation coverage under the applicable
Starbucks medical, dental and vision programs for a period of twelve months,
less applicable withholding taxes. This payment may be used by Alling at his
discretion to pay for the post- employment continuation of medical, dental
and/or vision coverage pursuant to COBRA if Alling properly elects such
coverage. Alling agrees and acknowledges that he will be solely responsible for
remitting all COBRA payments, and will be solely responsible for the cost of any
additional COBRA coverage at the standard COBRA rate and in accordance with the
terms and conditions of COBRA and the Starbucks COBRA procedures.
     4. Outplacement Services. Starbucks will provide Alling with twelve months
of outplacement services (until July 29, 2009) through the firm of Lee Hecht
Harrison, up to a maximum of $14,000. Such services shall commence as of the
Separation Date.
     5. Valid Consideration. Alling and Starbucks agree that the offer of
compensation by Starbucks to Alling described in Paragraph 2 is not required by
Starbucks policies or procedures or by any pre-existing contractual obligation
of Starbucks or by any statute, regulation or ordinance, and is offered by
Starbucks solely as consideration for this Agreement.
     6. Stock Options and Other Compensation and Benefits. Alling acknowledges
and agrees that any vested options to acquire shares of Starbucks common stock
shall expire or be exercisable in accordance with the terms and conditions of
the applicable plan documents, program documents and grant agreements. Alling
agrees that he will conduct any and all market transactions involving Starbucks
securities in compliance with the Starbucks Insider Trading Policy and Blackout
Procedures.
     Alling’s participation in all equity compensation, incentive compensation
and all other compensation and benefits plans, programs and agreements shall
terminate effective as of the Separation Date. Alling acknowledges and agrees
that he shall not be entitled to any compensation and benefits after the
Separation Date except as specified in this Agreement or by the terms of the
Starbucks 401(k) Plan or Management Deferred Compensation Plan.
     7. Post-Separation Commitments. Alling expressly reaffirms his on-going
duties and responsibilities under the Non-Competition Agreement following the
Separation Date.
     In addition, Alling agrees not to use, publish, misappropriate or disclose
any Confidential Information following the Separation Date, except as expressly
authorized in writing by Starbucks Board of Directors. For this purpose
“Confidential Information” shall have the meaning set forth in the
Non-Competition Agreement and incorporated herein by reference. If Alling
violates the agreement set forth in this Paragraph 7, Starbucks and its
successors and assigns shall have (a) the right or remedy, in the event of a
breach or a

 



--------------------------------------------------------------------------------



 



threatened breach, to have the provisions of this Agreement specifically
enforced by any court having jurisdiction, it being acknowledged and agreed that
any such breach or threatened breach will cause irreparable injury to Starbucks
and that money damages will not provide an adequate remedy, and (b) all other
rights and remedies available at law or in equity. The agreement set forth in
this Paragraph 7 supplements Alling’s other confidentiality agreements with
Starbucks, including obligations imposed under all applicable Starbucks policies
and procedures, as well as those imposed by law.
     8. Additional Confidentiality. Alling agrees to keep the fact, terms and
amount of this Agreement completely confidential and further agrees that
disclosure to the public or to any employee of Starbucks of the terms of this
Agreement will constitute a material breach. Alling will be permitted to provide
information concerning this Agreement to Alling’s attorneys, accountants,
immediate family members, or to make other disclosures which are required by
law, but Alling must first inform any such person of this confidentiality
provision and instruct them that they are bound by it and have an obligation to
abide by it.
     9. General Release of Claims. Alling expressly waives any claims against
Starbucks, including its affiliates, subsidiaries, stockholders, directors,
officers, managers, representatives, agents, and employees, past and present
from any claims, whether known or unknown, which existed or may have existed at
any time up to the date of this Agreement, including claims related in any way
to Alling’s employment with Starbucks or the ending of that relationship. This
release includes, but is not limited to, any claims for wages, bonuses,
employment benefits, stock options, or damages of any kind whatsoever, arising
out of any common law torts, arising out of any contracts, express or implied,
any covenant of good faith and fair dealing, express or implied, any theory of
wrongful discharge, any theory of negligence, any theory of retaliation, any
theory of discrimination or harassment in any form, any legal restriction on
Starbucks right to terminate employees, or any federal, state, or other
governmental statute, executive order, or ordinance.
     This waiver and release shall be construed as broadly and comprehensively
as applicable law permits. However, it shall not be construed as releasing or
waiving any right that, as a matter of law, cannot be released or waived,
including without limitation the right to file a charge or participate in an
investigation or proceeding conducted by the EEOC pursuant to the Age
Discrimination in Employment Act (“ADEA”); provided that Alling waives any right
to recover monetary remedies on Alling’s own behalf.
     10. No Sale, Transfer or Assignment of Interest. Alling warrants and
affirms that he has not sold, transferred, or otherwise assigned all or any of
his interest in any of the claims or causes of action released in this Agreement
and that Alling is the only person empowered to release such claims.
     11. Nondisparagement. Alling agrees to refrain from making any derogatory
or disparaging comments to the press or any individual or entity regarding
Starbucks, its business or related activities, its shareholders, employees or
agents or the relationship between the parties.

 



--------------------------------------------------------------------------------



 



     12. Return of Property. Alling confirms that he has or will immediately,
upon the Separation Date, return to Starbucks all files, memoranda, records,
credit cards, pagers, computers, computer files, passwords and pass keys, card
keys, or related physical or electronic access devices, and any and all other
property received from Starbucks or any of its current or former employees or
generated by Alling in the course of employment.
     13. Additional Cooperation. Alling agrees to give Starbucks his full
cooperation in connection with any claims, lawsuits or proceedings that relate
in any manner to Alling’s conduct or duties at Starbucks or that are based on
facts about which Alling obtained personal knowledge while employed at
Starbucks. In return, Starbucks agrees to provide legal counsel on Alling’s
behalf and to reimburse Alling for his direct and reasonable out of pocket
expenses (including reasonable attorney’s fees) incurred with respect to
rendering such cooperation. Alling further agrees that he will not voluntarily
become a party to, or directly or indirectly aid or encourage any other party in
connection with, any lawsuit, claim, demand, or adversarial or investigatory
proceeding of any kind involving Starbucks or that relates in any material way
to Alling’s employment with Starbucks or that is based on facts about which
Alling obtained personal knowledge while employed with Starbucks. Alling’s
compliance with a subpoena or other legally compulsive process will not be a
violation of this provision.
     14. Breach or Default. Any party’s failure to enforce this Agreement in the
event of one or more events that violate this Agreement shall not constitute a
waiver of any right to enforce this Agreement against subsequent violations.
     15. Severability. The provisions of this Agreement are severable, and
except for Paragraph 9, if any part of them is found to be unlawful or
unenforceable, the other provisions of this Agreement shall remain fully valid
and enforceable to the maximum extent consistent with applicable law. Should
Paragraph 9 be held unlawful or unenforceable, Starbucks obligations to Alling
under Paragraph 2 shall cease, and Alling shall immediately return to Starbucks
any monetary payments Alling may have received pursuant to Paragraph 2.
     16. Entire Agreement. This Agreement sets forth the entire understanding
between Alling and Starbucks and supersedes any prior agreements or
understandings, express or implied, pertaining to the terms of Alling’s
employment with Starbucks and the employment relationship, with the exception of
(a) the Non-Competition Agreement and (b) the Confidentiality Agreement, both of
which shall remain fully enforceable and which are incorporated into this
Agreement by reference. Alling acknowledges that in executing this Agreement,
Alling does not rely upon any representation or statement by any representative
of Starbucks concerning the subject matter of this Agreement, except as
expressly set forth in the text of the Agreement. No modification or waiver of
this Agreement shall be effective unless evidenced in a writing signed by both
parties. This Agreement may be executed in one or more copies or counterparts
and each such copy shall constitute a duplicate original of this Agreement.

 



--------------------------------------------------------------------------------



 



     17. Governing Law; Attorney’s Fees. This Agreement will be governed by and
construed exclusively in accordance with the laws of the State of Washington
without reference to its choice of law principles. Any disputes arising under
this Agreement, or the Non-Competition Agreement, shall be brought in a court of
competent jurisdiction in King County, Washington. In any action brought to
enforce any obligation arising out of this Agreement, the substantially
prevailing party shall be entitled to recover reasonable attorney’s fees and
costs.
     18. Knowing and Voluntary Agreement. Alling agrees that he has carefully
read and fully understands all aspects of this Agreement including the fact that
this Agreement releases any claims that Alling might have against Starbucks.
Alling agrees that he has not relied upon any representations or statements not
set forth herein or made by Starbucks agents or representatives. Finally, Alling
agrees that he has been advised to consult with an attorney prior to executing
the Agreement, and that Alling has either done so or knowingly waived the right
to do so, and now enters into this Agreement without duress or coercion from any
source. Alling agrees that he has been provided the opportunity to consider for
twenty-one (21) days whether to enter into this Agreement, and has voluntarily
chosen to enter into it on this date. Alling may revoke this Agreement for a
period of seven (7) days following the execution of this Agreement by written
notice timely delivered to the Executive Vice President, General Counsel and
Secretary of Starbucks. This Agreement shall become effective following
expiration of this seven (7) day period.

                  STARBUCKS CORPORATION       JAMES C. ALLING    
 
               
By:
  /s/ Chet Kuchinad       /s/ James C. Alling    
 
 
 
     
 
   
Its:
  evp Partner Resources            
 
 
 
           
Dated:
       7/29     , 2008       Dated:      7/29     , 2008    

 